Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 8, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  127580(96)(98)(100)                                                                                    Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  CITY OF TAYLOR,
            Plaintiff-Appellee,
                                                                    SC: 127580
  v                                                                 COA: 250648
                                                                    Wayne CC: 02-221723-CZ
  THE DETROIT EDISON COMPANY,
             Defendant-Appellant.
  __________________________________


                On order of the Chief Justice, the motion by International Transmission
  Company and Michigan Electric Transmission Company for leave to file a brief amicus
  curiae in this case is considered and it is GRANTED. Motions by plaintiff-appellee for
  extension of time for filing and for leave to exceed the page limit are considered and they
  are GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 8, 2006                    _________________________________________
                                                                               Clerk